Filed Pursuant to Rule 433 Registration No.333-169315-03 Entergy Arkansas, Inc. First Mortgage Bonds, 3.75% Series due February 15, 2021 Final Terms and Conditions November 9, 2010 Issuer: Entergy Arkansas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: November 9, 2010 Settlement Date (T+2): November 12, 2010 Principal Amount: Coupon: 3.75% Coupon Payment Dates: February 15 and August 15 of each year First Payment Date: February 15, 2011 Final Maturity: February 15, 2021 Optional Redemption Terms: Make-whole call at any time prior to November 15, 2020 at a discount rate of Treasury plus 20 bps and, thereafter, at par UST Benchmark: 2.625% due August 15, 2020 Spread to UST Benchmark: +110 bps Treasury Price: 99-24 Treasury Yield: 2.654% Re-offer Yield: 3.754% Issue Price to Public: 99.971% Joint Book-Running Managers: Goldman, Sachs & Co. RBS Securities Inc. Scotia Capital (USA) Inc. Stephens Inc. Co-Managers: Daiwa Capital Markets America Inc. U.S. Bancorp Investments, Inc. Aladdin Capital LLC Loop Capital Markets LLC CUSIP / ISIN: 29364D AQ3 / US29364DAQ34 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Goldman, Sachs & Co. toll free at 1-866-471-2526, (ii) RBS Securities Inc. toll free at 866-884-2071, (iii) Scotia Capital (USA) Inc. toll free at 1-800-372-3930, or (iv) Stephens Inc. at 501-377-8338.
